Exhibit 10.19(b)

FIRST AMENDMENT

TO

AVIS BUDGET GROUP, INC. NON-EMPLOYEE

DIRECTORS DEFERRED COMPENSATION PLAN

Avis Budget Group, Inc. (“Avis”) adopted the Avis Budget Group, Inc.
Non-Employee Directors Deferred Compensation Plan (formerly known as Cendant
Corporation 1999 Non-Employee Directors Deferred Compensation Plan) (the “Plan”)
and amended and restated the Plan as of January 1, 2007. The Firm now desires to
further amend the Plan.

NOW, THEREFORE, the Plan is amended as follows, effective February 1, 2010:

 

  1. Section 9 is amended to read as follows:

For Fees deferred prior to February 1, 2010, each Director (or his or her
beneficiary) will receive a distribution of these Fees and any applicable
dividends or adjustments in the form of shares of Avis Stock, on the date which
is seven months immediately following the date upon which such Director is no
longer a member of the Avis Board of Directors for any reason. Distributions
shall not occur prior to or following such date under any circumstances. For
Fees deferred on or after February 1, 2010, each Director (or his or her
beneficiary) will receive a distribution of these Fees and any applicable
dividends or adjustments in the form of shares of Avis Stock, as soon as
administratively practical after the date upon which such Director is no longer
a member of the Avis Board of Directors for any reason. If applicable, each
Director (or his or her beneficiary) will also receive a distribution of his or
her account (including units deferred prior to the date of any amendment to the
Plan), in the form of shares of Wyndham Corporation stock, on the date which is
seven months immediately following the date upon which such Director is no
longer a member of Avis’s Board of Directors for any reason.

The number of shares of Avis Stock payable to a Director upon distribution will
equal the number of Avis Share Units held in such Director’s account as of the
date of such distribution. The number of shares of Wyndham Worldwide Corporation
stock payable to a Director upon distribution will equal the number of Wyndham
Worldwide Corporation common stock units held in such Director’s account as of
the date of such distribution. The Committee may, in its sole discretion,
provide a Director an election to receive a cash distribution equal in value to
the Wyndham Worldwide Corporation stock which would otherwise be distributable.

IN WITNESS WHEREOF, Avis Budget Group, Inc. has caused these presents to be
executed by its duly authorized representative this 28th day of January 2010.

 

Avis Budget Group, Inc. By:   /s/ Jean M. Sera